Title: To James Madison from Sylvanus Bourne, 24 April 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


24 April 1804, Amsterdam. “I here inclose a duplicate file of the Leyden Gazette bound, with 4 of the last papers up to this date,” and a letter to the president expressing congratulations on the acquisition of Louisiana “thro means equally temperate as they are honorable to the agents of that important negotiation.”
“I have been much gratified by finding in our Gazettes some spirited resolutions of the Govt of the U: States for the further protection of our Seamen &the support of our neutral rights.” Would be happy to learn of an agreement between the U.S. and Great Britain “relative to the expences accruing in cases where our vessells are taken in to their ports for examination as this right appears to be much abused—of late, involving many heavy &unjustifiable charges on the commerce of the U States.” Notices “very salutary effects from the Law of the last session of Congress obliging the masters of our Vessells to account on their return for the Amn. Seamen taken on board in the U S” and believes that “a great saving will result to the public therefrom.” Hopes to be able soon to forward the returns requested in JM’s circular of 9 Apr. 1803.
